PER CURIAM.
Plaintiff Militana seeks to appeal an order granting defendant Kalb’s motion for summary judgment. The order concludes by saying, “Defendant’s Motion for Summary Motion [sic] be and the same is hereby granted.” This is not a final decision, order judgment, or decree within the contemplation of Fla.R.App.P. 3.2(b). Nor is this case properly subject to interlocutory appeal under Fla.R.App.P. 4.2(a). Since we have no jurisdiction, this appeal is dismissed sua sponte. Rizzuto v. DiPaolo, 357 So.2d 490, Case No. 77-1499 (Fla. 2d DCA opinion filed April 19, 1978); Arnold v. Brady, 178 So.2d 732 (Fla. 2d DCA 1965).
HOBSON, Acting C. J., and SCHEB and RYDER, JJ., concur.